Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed August 5, 2020 is acknowledged.  Claims 2-12 and 14-15 are amended.  Now, Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 6 recites the limitation "the PEKK" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, “claim 1” in line 1 is construed as -- claim 5 --, pending rectification.
	
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 103 as being obvious over Haralur (US 2009 0234060) in view of Seargeant (US 2005 0004326).
	For Claims 1, 3-6 and 10, Haralur discloses a blend comprising an aromatic polyketone (e.g., polyaryletherketone such as PEEK) and a polysiloxane/polyimide block copolymer. ([0005] and [0031]-[0033]) Haralur is silent on the presently claimed polysiloxane. However, Haralur teaches the use of the blend for covering a conductive wire, where toughness (i.e., ductility) and impact strength are important. ([0002], [0004], [0016]-[0027] and [0072]) Further, Seargeant teaches the incorporation of a polysiloxane into a polyaryletherketone to form a blend to be extruded to form an electrical insulator for a wire. ([0036]-[0037]) The motivation of using polysiloxane is to enhance the physical properties of the blend including elongation at bread and impact resistance. ([0003]-[0007]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polysiloxane in Haralur’s blend. Especially, Seargeant is in the same field as Haralur’s endeavor. The amounts of the polyaryletherketone and polysiloxane/polyimide block copolymer are exemplified in Tables 2 and 3. For Claim 7, Seargeant’s polysiloxane has a number-average molecular weight range disclosed at [0018], which reads on that of Applicant’s polysiloxane taught at [0089]. Since the viscosity of a polysiloxane would primarily depend on the molecular weight, both would possess similar viscosities. For Claim 8, the prior art is silent on the presently claimed amount of the polysiloxane. However, the amount would affect the properties of the blend (e.g., toughness, impact resistance, etc.) as taught by Seargeant at [0003]-[0007] and [0034]) In other words, the amount is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polysiloxane in whatever amount through routine experimentation in order to afford a blend with desired properties. Especially, Applicant does not show the criticality of such an amount. For Claim 11, Haralur further discloses suitable polysiloxane/polyimide block copolymers including polysiloxane/polyetherimide block copolymers, etc. ([0051]) For Claim 12, the blend can be prepared by melt mixing all ingredients in a twin-screw type extruder. ([0069]) Haralur is silent on allowing the blend to cool. However, Seargeant teaches the blend can be advantageously subjected to a cool down step to form into granules. The motivation of forming a cool granules is to afford a feedstock to facilitate subsequent extrusion. ([0029]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to cool down the blend to afford a feedstock for further extrusion with expected success. For Claims 13-15, the blend is further tube extruded or sheath extruded the blend. Suitable sheath extruded products include conductive wires covered with a layer of the extruded blend.  ([0069]-[0072]) 

7.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being obvious over Haralur as being obvious over Seargeant as applied to Claim 1 above, and further in view of AMCO (https://www.amcopolymers.com/resources/blog/molecular-weight-and-its-effects-on-polymer-properties#:~:text=A%20High%20molecular%20weight%20increases%20the%20impact%20resistance%20of%20the,chemical%20resistance%20%2D%20to%20a%20point).
	The difference between the prior art and the present invention is the requirement of the presently claimed viscosities. However, AMCO teaches that the molecular weight would affect the impact resistance of a polymer. (Table 1) Further, one of ordinary skill in the art would appreciate the viscosity of a polymer would primarily depend on its molecular weight. In other words, the viscosities of the poly(aryl ether ketone) and the polysiloxane-polyimide block copolymer are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a poly(aryl ether ketone) and a polysiloxane-polyimide block copolymer having whatever viscosities through routine experimentation in order to afford a blend with desired impact resistance. Especially, Applicant does not show the criticality of such viscosities.
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 3, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765